91 F.3d 151
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.COMMONWEALTH OF the NORTHERN MARIANA ISLANDS, Plaintiff-Appellee,v.Robert HILARIO, Defendant-Appellant.
No. 95-10200.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 1996.*Decided May 13, 1996.

Before:  FLETCHER, D.W. NELSON, and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Defendant Robert Placer Hilario appeals his convictions for driving under the influence of alcohol in violation of 9 C.M.C. § 7105, reckless driving in violation of 9 C.M.C. § 7104, and unsafe lane change in violation of 9 C.M.C. § 5304(a).  Hilario's sole argument is that this panel should overrule Guam v. Snaer, 758 F.2d 1341 (9th Cir.), cert. denied, 474 U.S. 828 (1985).  We affirm.1


3
Hilario was arrested and later read an advisement-of-rights form, which advised him of his right to counsel.  Hilario contends that this form inadequately informed him of his right to consult with counsel before questioning by the police.  This same issue was raised in Snaer, in which we held that an identical advisement-of-rights form satisfied the requirements of Miranda v. Arizona, 384 U.S. 436 (1966).  Snaer, 758 F.2d at 1343.


4
Snaer is directly on point and is controlling in the case at bar.  Absent intervening Supreme Court authority, and Hilario has cited none, "one three-judge panel of this court cannot reconsider or overrule the decision of a prior panel."  United States v. Gay, 967 F.2d 322, 327 (9th Cir.), cert. denied, 506 U.S. 929 (1992).  This court can overrule its prior cases only by sitting en banc.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


1
 Hilario's request for an initial en banc hearing was denied by separate order, dated May 2, 1996